     WRIGHT, FINLAY & ZAK, LLP
 1
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7967; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 6   Attorneys for Plaintiff, U.S. Bank, N.A., Not Individually But Solely As Trustee For The Holders
 7   Of The Bear Stearns Asset Backed Securities I Trust 2006-Ac1, Asset-Backed Certificates, Series
     2006-Ac1
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   U.S. BANK, N.A., NOT INDIVIDUALLY                  Case No.: 2:19-cv-00433-JAD-BNW
     BUT SOLELY AS TRUSTEE FOR THE
12   HOLDERS OF THE BEAR STEARNS ASSET                  STIPULATION AND ORDER TO
     BACKED SECURITIES I TRUST 2006-AC1,                EXTEND TIME PERIOD TO RESPOND
13   ASSET-BACKED CERTIFICATES, SERIES                  TO DEFENDANT’S MOTION FOR
14   2006-AC1,                                          SUMMARY JUDGMENT

15                   Plaintiff,
                                                        [First Request]
            vs.
16
     NORTH AMERICAN TITLE INSURANCE                               (ECF No. 14)
17   COMPANY,
18
                     Defendant.
19
            Plaintiff, U.S. Bank, N.A., Not Individually But Solely As Trustee For The Holders Of
20
21   The Bear Stearns Asset Backed Securities I Trust 2006-AC1, Asset-Backed Certificates, Series

22   2006-AC1 (“U.S. Bank”), and Defendant, North American Title Insurance Company
23   (“NATIC”), by and through their respective attorneys of records, hereby agree and stipulate as
24
     follows:
25
            1. On September 18, 2019, NATIC filed its Motion for Summary Judgment (“Motion”)
26
27                [ECF No. 11];

28



                                               Page 1 of 2
           2. U.S. Bank’s current deadline to respond to NATIC’s Motion is October 9, 2019;
 1
 2         3. U.S. Bank’s counsel is requesting a brief two (2) day extension to file its response to

 3             NATIC’s Motion, and thus requests up to October 11, 2019, to file its response;
 4
           4. This extension is requested to allow counsel for U.S. Bank additional time to review
 5
               and respond to the points and authorities cited to in NATIC’s Motion.
 6
 7         5. Counsel for NATIC does not oppose the extension;

 8         6. This is the first request for an extension which is made in good faith and not for
 9             purposes of delay.
10
           IT IS SO STIPULATED.
11
     DATED this 9th of October, 2019.                  DATED this 9th of October, 2019.
12
13   WRIGHT, FINLAY & ZAK, LLP                         KOLESAR & LEATHAM

14   /s/ Lindsay D. Robbins                            /s/ Elizabeth E. Aronson
     Lindsay D. Robbins, Esq.                          Elizabeth E. Aronson, Esq.,
15
     Nevada Bar No. 13474                              Nevada Bar No. 14472
16   7785 W. Sahara Ave., Suite 200                    400 South Rampart Blvd., Ste. 400
     Las Vegas, NV 89117                               Las Vegas, NV 89145
17   Attorneys for Plaintiff U.S. Bank, N.A., Not      Attorneys for Defendant, North American
     Individually But Solely As Trustee For The        Title Insurance Company
18
     Holders Of The Bear Stearns Asset Backed
19   Securities I Trust 2006-AC1, Asset-Backed
     Certificates, Series 2006-AC1
20
21   IT IS SO ORDERED.

22         Dated
           Dated:this _____ day
                   October      of _____________, 2019.
                            9, 2019.
23                                                  ________________________________________
24                                                  UNITED STATES DISTRICT COURT JUDGE

25
26
27
28



                                               Page 2 of 2
